ELD-043                                                NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   ___________

                                        No. 13-3244
                                        ___________

                                 JOSEPH CUNNINGHAM,
                                              Appellant

                                              v.

                              JP MORGAN CHASE BANK
                        ____________________________________

                       On Appeal from the United States District Court
                                 for the District of Delaware
                              (D.C. Civil No. 1:13-cv-00756)
                        District Judge: Honorable Sue L. Robinson
                        ____________________________________

                          Submitted for Possible Summary Action
                     Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                      October 3, 2013
               Before: SMITH, CHAGARES and VANASKIE, Circuit Judges

                              (Opinion filed: October 21, 2013)
                                         _________

                                         OPINION
                                         _________

PER CURIAM

      Pro se appellant Joseph Cunningham appeals from the District Court’s order dismissing

his amended complaint against JP Morgan Chase Bank (hereinafter, “the Bank”). There being

no substantial question presented, we grant the Bank’s motion to summarily affirm the District

Court’s judgment. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.

                                              1
      Cunningham’s complaint arises from a foreclosure action initiated by the Bank in the

Delaware Superior Court. At issue in that case is a mortgage executed by Joseph Cunningham,

Sr., Cunningham’s deceased father. Over five months after the Bank initiated the foreclosure

case, Cunningham filed a rambling complaint in the District Court. This complaint was a

combination of discovery requests and an allegation that the Bank has committed fraud by

concealing the satisfaction of the mortgage from the heirs of Cunningham’s father’s estate.

The District Court dismissed his complaint without prejudice and provided him time within

which to file an amended complaint.

      Cunningham filed his amended complaint, again asserting various discovery requests

and his fraud allegation. His amended complaint appears to allege that the Bank’s fraudulent

actions interfered with his ability to defend against the foreclosure, and he asked the District

Court to enjoin the foreclosure action and award him $1 million in damages. The District

Court dismissed his complaint as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and

pursuant to the abstention doctrine set forth in Younger v. Harris, 401 U.S. 37 (1971).1 This

appeal followed.2



1
  The Younger abstention doctrine “reflects a strong federal policy against federal-court
interference with pending state judicial proceedings absent extraordinary circumstances.”
Gwynedd Props., Inc. v. Lower Gwynedd Twp., 970 F.2d 1195, 1200 (3d Cir. 1992) (internal
quotation marks omitted). Under this doctrine, “federal courts must abstain in certain
circumstances from exercising jurisdiction over a claim where resolution of that claim would
interfere with an ongoing state proceeding.” Miller v. Mitchell, 598 F.3d 139, 145 (3d Cir.
2010).
2
  We have jurisdiction pursuant to 28 U.S.C. § 1291. “We exercise plenary review over the
legal determinations of whether the requirements for Younger abstention have been met and, if
so, we review the district court’s decision to abstain for abuse of discretion.” FOCUS v.
Allegheny Cnty. Court of Common Pleas, 75 F.3d 834, 843 (3d Cir. 1996).
                                               2
       We agree with the District Court that Younger abstention was appropriate in

Cunningham’s case. Such abstention is appropriate “only when: (1) there are ongoing state

proceedings that are judicial in nature; (2) the state proceedings implicate important state

interests; and (3) the state proceedings afford an adequate opportunity to raise federal claims.”

Kendall v. Russell, 572 F.3d 126, 131 (3d Cir. 2009). Here, the foreclosure action against

Cunningham is ongoing in the Delaware Superior Court, and this proceeding implicates

important state interests. Finally, Cunningham has adequate opportunities to raise his fraud

claim in state court. Furthermore, Cunningham has not demonstrated “bad faith, harassment or

some other extraordinary circumstance, which might make abstention inappropriate.” Anthony

v. Council, 316 F.3d 412, 418 (3d Cir. 2003). Accordingly, the District Court did not abuse its

discretion by deciding to abstain. Therefore, we grant the Bank’s motion for summary action

and will summarily affirm the District Court’s judgment. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.




                                               3